ORDER
On May 8, 1997, the Petitioner, the Attorney Grievance Commission, filed a petition for disciplinary action against the Respondent, Charles Williams, charging him with violating Rule 1.1 and Rule 1.3 of the Maryland Rules of Professional Conduct. Thereafter, in accordance with Md. Rule 16-709, the Court transmitted the petition to the Circuit Court for Baltimore City for an evidentiary hearing before Judge Richard T. Rombro.
Following an evidentiary hearing Judge Rombro issued proposed findings of fact and conclusions of law in which he concluded that “... the respondent did not violate either Rule 1.1 or 1.3 of the Rules of Professional Conduct”.
After the record with Judge Rombro’s findings and conclusions were transmitted to the Court of Appeals, the Attorney Grievance Commission filed exceptions and a recommendation for sanction.
The Court set the matter for argument at which it carefully considered the arguments of counsel and the record in this case.
NOW, THEREFORE, it is this 8th day of December, 1997,
ORDERED, by the Court of Appeals of Maryland, that the exceptions filed by the Attorney Grievance Commission be, and they are hereby, overruled, and the petition for disciplinary action is dismissed.